              Case 2:19-cv-01034-TSZ Document 43 Filed 10/09/20 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7        HOMESITE INSURANCE
          COMPANY,
 8
                                  Plaintiff,
                                                            C19-1034 TSZ
 9
               v.
                                                            MINUTE ORDER
10
          JOSEPH M ZAJAC, et al.,
11
                                  Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)      The parties’ joint motion to stay litigation pending resolution of the
   underlying lawsuit in King County Superior Court, docket no. 41, is GRANTED. The
15 parties shall file a joint status report within 30 days after the conclusion of the trial in or
   resolution of the underlying lawsuit, or by June 1, 2021, whichever occurs earlier.
16
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.
            Dated this 9th day of October, 2020.
18

19                                                      William M. McCool
                                                        Clerk
20
                                                        s/Karen Dews
21                                                      Deputy Clerk
22

23

     MINUTE ORDER - 1
